Case: 4:20-cv-01665-AGF Doc. #: 1-3 Filed: 11/25/20 Page: 1 of 17 PageID #: 8




                  EXHIBIT C


          STATE COURT
              FILE
                                                                                                    Electronically Filed - City of St. Louis - October 19, 2020 - 10:04 AM
  Case: 4:20-cv-01665-AGF Doc. #: 1-3 Filed: 11/25/20 Page: 2 of 17 PageID #: 9
                                                                              2022-AC09589

                     IN THE CIRCUIT COURT​ ​OF THE CITY OF ST. LOUIS
                                  STATE OF MISSOURI
                                  ASSOCIATE DIVISION

JOAN VAUGHN​,

        Plaintiff,
                                                             Cause No
v.
                                                             Division
NCB MANAGEMENT SERVICES, INC.

Serve at:
       C T Corporation System
       208 S La Salle St., Suite 814
       Chicago, IL 60604

        Defendant.                                           JURY TRIAL DEMANDED

                                             PETITION

        COMES NOW Joan Vaughn (“Plaintiff”), by and through her undersigned counsel, and

for her petition states as follows:

                                         INTRODUCTION

        1.      This is an action for actual and statutory damages brought to the Court by an

individual consumer for violations of the Fair Debt Collections Practices Act, 15 U.S.C. §1692 et

seq. (“FDCPA”), which prohibits debt collectors from engaging in abusive, deceptive, and unfair

practices.

        2.      Plaintiff demands a trial by jury on all issues so triable.

                                          JURISDICTION

        3.      This Court has jurisdiction of the FDCPA claim under 15 U.S.C. § 1692k(d), as

Defendant’s collection activity was directed to Plaintiff at her residence in Missouri. Plaintiff
                                                                                                      Electronically Filed - City of St. Louis - October 19, 2020 - 10:04 AM
 Case: 4:20-cv-01665-AGF Doc. #: 1-3 Filed: 11/25/20 Page: 3 of 17 PageID #: 10




suffered the harms described herein in Missouri. Venue is proper in the City of St. Louis,

Missouri for this reason.

                                            PARTIES

       4.      Plaintiff is a natural person currently residing in Franklin County, Missouri.

Plaintiff is a “consumer” within the meaning of the FDCPA.

       5.      The alleged debt Plaintiff owes arises out of consumer, family, and household

transactions. Specifically, the alleged debt arose from consumer purchases of goods and services

Plaintiff made on her Westlake Financial Services account.

       6.      Plaintiff has a bona-fide dispute of the debt. While Plaintiff did purchase

consumer goods and services on her Westlake Financial Services account, the balance alleged of

$7,830.66 is not accurate to the best of Plaintiff’s understanding as it overstates any amount that

could be due or owing to Defendant.

       7.      Defendant NCB Management Services, Inc. (“Defendant”) is a foreign limited

liability company with its principal place of business located outside the state of Missouri.

       8.      The principal business purpose of Defendant is the collection of debts nationwide;

Defendant regularly attempts to collect debts alleged to be due to another entity.

       9.      Defendant is engaged in the collection of debts from consumers through means of

using mail and telephone. Defendant is a “debt collector” as defined by the FDCPA. 15 U.S.C.

§1692a(6).

                                             FACTS

       10.     Defendant’s collection activity, of which Plaintiff disputes, occurred within the

previous twelve (12) months.
                                                                                                      Electronically Filed - City of St. Louis - October 19, 2020 - 10:04 AM
 Case: 4:20-cv-01665-AGF Doc. #: 1-3 Filed: 11/25/20 Page: 4 of 17 PageID #: 11




         11.   On August 12, 2020, Defendant attempted to collect the alleged consumer debt

from Plaintiff via mail by sending its collection letter to Plaintiff. Plaintiff received this

collection letter on approximately August 19, 2020, which stated a balance of $7,830.66.

         12.   Plaintiff believed the balance to be suspicious for the reasons stated above.

         13.   Accordingly, Plaintiff hired an attorney to advise her with respect to the debt that

Defendant was trying to collect.

         14.   Plaintiff paid her attorney a significant fee for this representation to ensure that

Defendant would be compelled to deal with her attorney once Plaintiff informed Defendant that

she had retained counsel.

         15.   Shortly after retaining counsel, Plaintiff called Defendant to provide her

attorney’s contact information.

         16.   After verifying her identity, Plaintiff informed Defendant that she had hired an

attorney to represent her on the debt Defendant was collecting and provided the name of her

attorney to the Defendant.

         17.   Defendant, rather than taking attorney’s contact information, proceeded to ignore

Plaintiff’s statement of being represented by an attorney.

         18.   Defendant proceeded to collect the debt directly from Plaintiff, even though it had

been informed that Plaintiff hired counsel. Specifically, Defendant told Plaintiff, “Just by them

being an attorney doesn’t mean that they get better deals” and that “We would give you the best

deal.”
                                                                                                          Electronically Filed - City of St. Louis - October 19, 2020 - 10:04 AM
 Case: 4:20-cv-01665-AGF Doc. #: 1-3 Filed: 11/25/20 Page: 5 of 17 PageID #: 12




         19.    Defendant wanted to make Plaintiff’s decision to hire counsel seem like an

unbeneficial one. Defendant was attempting to get Plaintiff to settle directly with Defendant by

making it seem as though Defendant would not work with Plaintiff’s attorney.

         20.    This was an attempt to collect the debt from Plaintiff and to bypass Plaintiff’s

retained counsel by trying to get Plaintiff to settle the debt directly with Defendant.

         21.    Defendant proceeded to ask Plaintiff personal questions about finances for nearly

five minutes, before Defendant reiterated once again that she would like her attorney to represent

her on the debt.

         22.    Defendant’s conduct showed blatant disregard for Plaintiff’s right to cause debt

collection communications to stop upon provision of Plaintiff’s attorney information.

         23.    Defendant’s above-described conduct has caused Plaintiff to incur actual damages

including but not limited to attorneys’ fees paid to her counsel, anxiety, frustration, and worry.

         24.    Further, Defendant’s above-described conduct has caused Plaintiff to suffer the

following additional injuries in fact:

         a.     Plaintiff has been deprived of her statutorily created right to cause debt collection

         communication to cease upon provision of her attorney’s contact information; and

         b.     Plaintiff has been deprived of her statutorily created right to truthful information

         about the debt because Defendant misrepresented the amount of the debt.

         25.    The injuries in fact are fairly traceable to the challenged actions of Defendant in

that Defendant engaged in the phone call with Plaintiff.

         26.    Plaintiff’s injuries in fact are likely to be redressed by a favorable decision in this

Court.
                                                                                                      Electronically Filed - City of St. Louis - October 19, 2020 - 10:04 AM
 Case: 4:20-cv-01665-AGF Doc. #: 1-3 Filed: 11/25/20 Page: 6 of 17 PageID #: 13




                          COUNT I: VIOLATION OF THE FDCPA

       27.     Plaintiff re-alleges and incorporates by reference all of the above paragraphs.

       28.     In its attempts to collect the alleged debt from Plaintiff, Defendant has committed

violations of the FDCPA, 15 U.S.C. § 1692 et seq., including, but not limited to, the following:

       a.      Falsely representing the character, amount, or legal status of the alleged debts,

       specifically the fact that Plaintiff was not entitled to attorney representation on the debt

       and the amount of the debt as stated in the phone call. 15 U.S.C. § 1692e; and

       b.      Engaging in harassing, abusive, deceptive, misleading, unfair, and unconscionable

       conduct in the collection of a debt, including but not limited to refusing to acknowledge

       Plaintiff’s right to counsel. 15 U.S.C. § 1692d-f; and

       c.      Refusing to cease collection communications with Plaintiff once Defendant knew

       or should have known that Plaintiff was represented by counsel. 15 U.S.C. § 1692c.

WHEREFORE, Plaintiff respectfully requests that judgment be entered against Defendant for:

       A.      Judgment that Defendant’s conduct violated the FDCPA;

       B.      Actual damages in an amount to be determined by the jury;

       C.      Statutory damages, costs and reasonable attorney’s fees pursuant to 15 U.S.C. §

       1692(k); and

       D.      For such other relief as the Court may deem just and proper.
                                                                                 Electronically Filed - City of St. Louis - October 19, 2020 - 10:04 AM
Case: 4:20-cv-01665-AGF Doc. #: 1-3 Filed: 11/25/20 Page: 7 of 17 PageID #: 14




                                   Respectfully submitted,

                                   ROSS & VOYTAS, LLC

                                   By: ​/s/ Richard A. Voytas, Jr.​____
                                   Richard A. Voytas, #52046
                                   St. Louis, MO 63131
                                   Phone: (314) 394-0605
                                   Fax: (636) 333-1212
                                   rick@rossvoytas.com

                                   Attorney for Plaintiff
                                                                                                                             Electronically Filed - City of St. Louis - October 19, 2020 - 10:04 AM
      Case: 4:20-cv-01665-AGF Doc. #: 1-3 Filed: 11/25/20 Page: 8 of 17 PageID #: 15
                                                                                          2022-AC09589
In the
CIRCUIT COURT                                                                                 ┌                          ┐
                                                                                                   For File Stamp Only
City of St. Louis, Missouri
JOAN VAUGHN
__________________________________________
Plaintiff/Petitioner                                   October 19, 2020
                                                       _________________________
                                                       Date

vs.                                                    _________________________
                                                       Case number
NCB MANAGEMENT SERVICES, INC.
__________________________________________
Defendant/Respondent                                   _________________________
                                                       Division
                                                                                              └                          ┘
                REQUEST FOR APPOINTMENT OF PROCESS SERVER
                 Plaintiff
       Comes now _______________________________________________________, pursuant
                                                Requesting Party
       to Local Rule 14, requests the appointment by the Circuit Clerk of
       Michael A. Jones                           4101 S Halsted St., Ste. 9191 7737766610
       __________________________________________________________________________
       Name of Process Server                           Address                                         Telephone
                                          Chicago IL 60609
       __________________________________________________________________________
       Name of Process Server                           Address                                         Telephone
       __________________________________________________________________________
       Name of Process Server                           Address                                         Telephone
       to serve the summons and petition in this cause on the below named parties.

       SERVE:                                                      SERVE:
       C T Corporation System - Rgt. Agt. for NCB
       ____________________________________________                ___________________________________________
       Name                                                        Name
       208 S La Salle St., Suite 814
       ____________________________________________                ___________________________________________
       Address                                                     Address
       Chicago, IL 60604
       ____________________________________________                ___________________________________________
       City/State/Zip                                              City/State/Zip

       SERVE:                                                      SERVE:
       ____________________________________________                ___________________________________________
       Name                                                        Name
       ____________________________________________                ___________________________________________
       Address                                                     Address
       ____________________________________________                ___________________________________________
       City/State/Zip                                              City/State/Zip

       Appointed as requested:
       TOM KLOEPPINGER, Circuit Clerk                              /s/ Richard A. Voytas, Jr.
                                                                   ________________________________________________
                                                                   Attorney/Plaintiff/Petitioner
                                                                   52046
                                                                   ________________________________________________
       By__________________________________________                Bar No.
           Deputy Clerk                                            12444 Powerscourt Dr., Ste 370., St. Louis MO
                                                                   ________________________________________________
                                                                   Address
       ________________________________________                    3143940605
                                                                   ________________________________________________
       Date                                                        Phone No.
                                                                                 Electronically Filed - City of St. Louis - October 19, 2020 - 10:04 AM
Case: 4:20-cv-01665-AGF Doc. #: 1-3 Filed: 11/25/20 Page: 9 of 17 PageID #: 16



RULE 14 SPECIAL PROCESS SERVERS

          1. Any person appointed by the Court or the Circuit
             Clerk to serve process must have a license issued
             pursuant to this rule to serve process.

          2. Licenses to serve process shall be issued by the
             Sheriff of the City of St. Louis if the applicant has
             met the following qualifications:

             a. Is twenty-one years of age or older;

             b. Has a high school diploma or an equivalent level
                of education;

             c. Has insurance coverage for any errors or omissions
                occurring in the service of process;
             d. Has not been convicted, pleaded guilty to or been
                found guilty of any felony, or of any misdemeanor
                involving moral turpitude; and,

             e. Has passed a training course for the service of
                process which shall be administered by the Sheriff
                of the City of St. Louis.

          3. Each applicant for a process server license under the
             provisions of this rule shall provide an affidavit
             setting forth such person's legal name, current
             address, any other occupations and current telephone
             numbers. Licensed process servers shall immediately
             notify the Sheriff of the City of St. Louis of any
             change in the above information, and the failure to
             do so shall constitute good cause for the revocation
             of such person's license.

          4. The Sheriff of the City of St. Louis shall maintain a
             list of persons licensed to serve process pursuant to
             this rule, and shall make such list available to
             litigants upon request.

          5. A photo identification card designed by the Sheriff
             of the City of St. Louis shall be issued in addition
             to the license. No other identification will be
             allowed. All licenses must be signed and approved by
             the Sheriff of the City of St. Louis and the
             Presiding Judge or his designee.

          6. A license fee recommended by the Sheriff and approved
             by the Court En Banc shall be charged to cover the
             costs of compiling and maintaining the list of
             process servers and for the training of such process
             servers. The license fees shall be made payable to
             the Sheriff of the City of St. Louis.
                                                                                  Electronically Filed - City of St. Louis - October 19, 2020 - 10:04 AM
Case: 4:20-cv-01665-AGF Doc. #: 1-3 Filed: 11/25/20 Page: 10 of 17 PageID #: 17




          7. A license for service of process issued under this
             rule may be revoked by the Sheriff with the approval
             of the Presiding Judge or his designee, for any of
             the following reasons:

              a. Misrepresentation of duty or authority;

              b. Conviction, guilty plea or finding of guilty of
                 any state or federal felony, or a misdemeanor
                 involving moral turpitude;

              c. Improper use of the license;

              d. Making a false return; or

              e. Any other good cause.
              Provided, no service of process made by an appointed
              process server with a revoked license shall be void
              if the Court or Circuit Clerk made the appointment in
              good faith without knowledge of the license
              revocation.

          8. Any person authorized to serve process may carry a
             concealed firearm as allowed by Section 506.145,
             RSMo, only while actually engaged in the service of
             process and only if the person has passed a firearms
             qualification test approved by a law enforcement
             agency; provided, however, that any licensed special
             process server may file a written waiver of the right
             to carry a concealed firearm and thereby avoid the
             requirements of firearm training and testing. Any
             violation of this section shall be considered beyond
             the scope of the privilege to carry a concealed
             weapon that is granted by the appointment, and shall
             constitute good cause for the revocation of the
             license.

          9. Applications for the appointment of a special process
             server shall be made on forms available in the
             offices of the Sheriff and Circuit Clerk. Orders
             Appointing special process servers may list more than
             one licensed server as alternatives.

          10. The licenses granted pursuant to this rule shall be
             good for two years. Each person granted a license
             shall be required to reapply at the expiration of the
             license and shall be required to provide all the
             information required in the initial application,
             including a current police record check.

          (Approved 9/28/92; amended 11/23/92; 5/31/95; 12/17/07)
Case: 4:20-cv-01665-AGF Doc. #: 1-3 Filed: 11/25/20 Page: 11 of 17 PageID #: 18
Case: 4:20-cv-01665-AGF Doc. #: 1-3 Filed: 11/25/20 Page: 12 of 17 PageID #: 19
Case: 4:20-cv-01665-AGF Doc. #: 1-3 Filed: 11/25/20 Page: 13 of 17 PageID #: 20
Case: 4:20-cv-01665-AGF Doc. #: 1-3 Filed: 11/25/20 Page: 14 of 17 PageID #: 21
                                                                                          Electronically Filed - City of St. Louis - November 19, 2020 - 01:59 PM
Case: 4:20-cv-01665-AGF Doc. #: 1-3 Filed: 11/25/20 Page: 15 of 17 PageID #: 22




                IN THE CIRCUIT COURT OF​ ​THE CITY OF ST. LOUIS
                             STATE OF MISSOURI
                             ASSOCIATE DIVISION

JOAN VAUGHN,

Plaintiff,
                                                             Case No 2022-AC09589
v.
                                                             Division    28
NCB MANAGEMENT SERVICES, INC.,

Defendant.



                             MOTION FOR CONTINUANCE

        COMES NOW Plaintiff Joan Vaughn, by and through her undersigned counsel, and

requests this Court a continuance from a November 18, 2020 at 9:30 a.m. court date to a

December 16, 2020 at 9:30 a.m. court date.

                                             Respectfully submitted,

                                             ROSS & VOYTAS, LLC

                                             By: ​/s/ Richard A. Voytas, Jr.
                                             Richard A. Voytas, Jr., #52046
                                             rick@rossvoytas.com
                                             12444 Powerscourt Drive, Ste 370
                                             St. Louis, MO 63131
                                             Phone: (314) 394-0605
                                             Fax: (636) 333-1212

                                             Attorney for Plaintiff




                                                1
                                                                                                   Electronically Filed - City of St. Louis - November 19, 2020 - 01:59 PM
Case: 4:20-cv-01665-AGF Doc. #: 1-3 Filed: 11/25/20 Page: 16 of 17 PageID #: 23




                               CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and accurate copy of the foregoing was served by
operation of the electronic filing system pursuant to Rule 103.08 and Court Operating Rule 27.01
this 19th day of November, 2020.

                                                           /s/ Richard A. Voytas, Jr.




                                               2
11/25/2020   Case: 4:20-cv-01665-AGF Doc. #: Case.net:
                                              1-3 Filed:     11/25/20
                                                       2022-AC09589 - DocketPage:
                                                                             Entries 17 of 17 PageID #: 24




                                                                                         Search for Cases by: Select Search Method...

  Judicial Links   |   eFiling   |   Help   |   Contact Us   |   Print                           GrantedPublicAccess     Logoff JAMESMORRIS

                   2022-AC09589 - JOAN VAUGHN V NCB MANAGEMENT SERVICES INC (E-
                                               CASE)

    FV File Viewer


 Click here to eFile on Case                 Sort Date Entries:                                       Display Options:
                                                                Descending                                               All Entries
 Click here to Respond to Selected Documents
                                                                                          Ascending


  11/19/2020           Motion for Continuance
                       Motion for Continuance.
                         Filed By: RICHARD ANTHONY VOYTAS
                         On Behalf Of: JOAN VAUGHN

  11/18/2020           Hearing Scheduled
                           Scheduled For: 01/13/2021; 9:30 AM ; NICOLE JEAN COLBERT BOTCHWAY; City of St. Louis
                       Hearing Continued/Rescheduled
                           Hearing Continued From: 11/18/2020; 9:30 AM Hearing

  10/23/2020           Summons Issued-Associate
                       Document ID: 20-ASOS-485, for NCB MANAGEMENT SERVICES, INC..
                       Hearing Scheduled
                           Associated Entries: 11/18/2020 - Hearing Continued/Rescheduled
                           Scheduled For: 11/18/2020; 9:30 AM ; NICOLE JEAN COLBERT BOTCHWAY; City of St. Louis

  10/19/2020           Filing Info Sheet eFiling
                           Filed By: RICHARD ANTHONY VOYTAS
                       Motion Special Process Server
                       Request for Appointment of Process Server.
                         Filed By: RICHARD ANTHONY VOYTAS
                         On Behalf Of: JOAN VAUGHN
                       Pet Filed in Associate Ct
                       Petition.
                          Filed By: RICHARD ANTHONY VOYTAS
                       Judge Assigned
 Case.net Version 5.14.12                                        Return to Top of Page                                    Released 11/10/2020




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                   1/1
